127 U.S. 58 (1888)
RoBARDS
v.
LAMB.
No. 1088.
Supreme Court of United States.
Submitted March 20, 1888.
Decided April 16, 1888.
ERROR TO THE SUPREME COURT OF THE STATE OF MISSOURI.
*61 Mr. George G. Vest for the motion cited.
Mr. James Carr opposing, on the question of jurisdiction cited.
MR. JUSTICE HARLAN, after stating the facts in the above language, delivered the opinion of the court.
The only question, among those presented, of which this court can take cognizance, is whether the statute of Missouri, which authorizes a special administrator having charge of the estate of a testator pending a contest as to the validity of his *62 will, to have a final settlement of his accounts, without giving notice to distributees, and which settlement, in the absence of fraud, is deemed conclusive as against such distributees, is repugnant to the clause of the Constitution of the United States forbidding a State to deprive any person of his property without due process of law. We have no difficulty in answering this question in the negative. Without stating all the grounds upon which this conclusion might be rested, it is sufficient to say that, in matters involved in the accounts of such special administrator, the executor or administrator with the will annexed represents all claiming under the will. The regular representative of the estate, before passing his receipt to the special administrator, has an opportunity to examine this settlement, and, if it is not satisfactory, to contest its correctness by some appropriate proceeding. When an executor or administrator with the will annexed proposes to make a final settlement of his own accounts, he is required to give notice to creditors and distributees; for there are no other representatives of the estate. But when a special administrator ceases to act as such, that is, when his functions cease by operation of law, he must account for the property and estate in his hands to the executor or administrator with the will annexed, who, in receiving what had been temporarily in the charge of the former, acts for all interested in the distribution of the estate. As, therefore, the regular representative of the estate has an opportunity to contest the final settlement of the special administrator, before giving him an acquittance, it cannot be said that the absence of notice to the distributees of such settlement amounts to a deprivation of their rights of property without due process of law.
The judgment is affirmed.